Citation Nr: 0704824	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dizziness.

2.  Entitlement to service connection for gastroenteritis.

3.  Entitlement to an initial rating higher than 10 percent 
for depression and post-traumatic stress disorder.

4.  Entitlement to an initial rating higher than 10 percent 
for a left ankle sprain.

5.  Entitlement to a compensable initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1979 to July 1999.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a hearing held before the undersigned Veterans Law 
Judge in 2006, the veteran testified that he received medical 
treatment for the past seven years at a medical facility at 
the Naval base located at Port Hueneme, California.  The 
Board concludes that VA has an additional duty to assist with 
the development of evidence, as VA has not obtained evidence 
from that facility.  Efforts to obtain such records should be 
accomplished.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  These records include but are not limited to 
military records, including service medical records; medical 
and other records from VA medical facilities; records from 
non-VA facilities providing examination or treatment at VA 
expense; and records from other Federal agencies, such as the 
Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159 (2006).  

The Board also notes that the law requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  The veteran's most recent disability 
evaluation examinations were conducted in June 2004.  During 
the hearing held in July 2006, the veteran testified that his 
hearing loss had gotten worse since that time.  Therefore, 
the Board concludes that a new hearing loss examination is 
required.  The Board also concludes that in light of the 
passage of time since the prior examinations, additional 
orthopedic and psychiatric examinations would be useful in 
assessing the current severity of the depression with post-
traumatic stress disorder and the left ankle disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide authorization 
forms necessary to allow the RO to obtain 
his recent treatment records, to include 
records from all treatment provided at 
the Naval Base at  Port Hueneme, 
California.  Thereafter, the RO should 
attempt to obtain those records.  VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the current severity of his 
service-connected depression and PTSD.  
The examiner is requested to determine 
all current manifestations associated 
with the veteran's depression and PTSD 
and to comment on their severity.  The 
examination should specifically address 
the degree of social and occupational 
impairment caused by the veteran's PTSD.  
A current Global Assessment of 
Functioning (GAF) scale score should be 
provided.  The claims folder should be 
available for review in conjunction with 
the examination.  The examiner should 
also indicate the effect, if any, that 
the veteran's depression and PTSD have on 
his employability.  All findings, and the 
reasons and bases therefore, should be 
set forth in detail.

3.  The veteran should be afforded VA 
audiological and ear examinations to 
assess the current level of his bilateral 
hearing loss disability.  The examiner is 
requested to report complaints and 
clinical findings in detail, including 
pure-tone threshold averages and speech 
discrimination scores.

4.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the left ankle.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
ankle disorder in detail.  The examiner 
should state the range of motion of the 
veteran's ankle, in degrees, noting the 
normal range of motion.  The examiner 
should identify the limitations on 
activity imposed by the disabling 
conditions, viewed in relation to the 
medical history, and considered from the 
point of view of the veteran working or 
seeking work, with a full description of 
the effects of the disability upon his 
ordinary activity.  An opinion should be 
provided regarding whether pain due to 
the service-connected disabilities 
significantly limits functional ability 
during flare-ups or with extended use.  
It should be noted whether the objective 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran.  The examiner 
also should indicate whether the ankle 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  

5.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


